Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on July 23, 2020.
Information Disclosure Statements filed on 07/23/2020 and 06/11/2021 have been considered by the examiner.
Claims 1-21 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A method comprising: instantiating, by a first computing device, a proxy that stores first state information for first workloads running on the first computing device; 
receiving, by the first computing device, a migrated workload from a second computing device and second state information for a session associated with the migrated workload,  wherein the second state information is generated by a proxy on the second computing device that processed one or more packets for the migrated workload on the second computing device; 
storing, by the first computing device, the second state information for the proxy on the first computing device; and 
workload using the proxy on the first computing device.

8. (Currently Amended) A non-transitory computer-readable storage medium containing instructions, that when executed, control a first computing device to be configured for: 
instantiating a proxy that stores first state information for first workloads running on the first computing device; 
receiving a migrated workload from a second computing device and second state information for a session associated with the migrated workload, wherein the second state information is generated by a proxy on the second computing device that processed one or more packets for the migrated workload on the second computing device; 
storing the second state information for the proxy on the first computing device; and 
resuming the session associated with the migrated workload using the proxy on the first computing device.

15. A first computing device comprising: 
one or more computer processors; and 
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors to be configured for: 
instantiating a proxy that stores first state information for first workloads running on the first computing device; 
receiving a migrated workload from a second computing device and second state information for a session associated with the migrated workload, wherein the second state information is 
E670- 15 -storing the second state information for the proxy on the first computing device; and 
resuming the session associated with the migrated workload using the proxy on the first computing device.



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
	After searches and consideration, the examiner the claims novel and non-obvious. Any comments considered necessary by the applicant(s) must be submitted no later than the submission of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submission should be labeled “Comments on Statement of reason for allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


	
	

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/             Primary Patent Examiner, Art Unit 2446